Case: 12-11214      Document: 00512624963         Page: 1    Date Filed: 05/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 12-11214                                 FILED
                                  Summary Calendar                            May 9, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
RAYMOND CHRISTOPH,

                                                 Plaintiff-Appellant

v.

C. YOUNG, Sergeant, Dawson State Jail; R. WINFIELD, Assistant Warden,
Dawson State Jail; LINDA RICHEY, Regional Director Region IV Texas
Department of Criminal Justice; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-2152


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Raymond Christoph, Texas prisoner # 652906, filed a 42 U.S.C. § 1983
complaint against various employees of the Dawson State Jail and the Texas
Department of Criminal Justice alleging that they improperly seized his
artwork from his prison cell. Christoph asserted that his constitutional rights


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11214      Document: 00512624963   Page: 2   Date Filed: 05/09/2014


                                 No. 12-11214

under the First, Fourth, and Fourteenth Amendments were violated by the
confiscation of his artwork.    The district court conducted an independent
review of the record.
      Citing Parratt v. Taylor, 451 U.S. 527, 544 (1981), and Hudson v. Palmer,
468 U.S. 517, 533 (1984), the district court dismissed Christoph’s § 1983
complaint for failure to state a claim for which relief may be granted pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii). We review de novo the dismissal for failure to
state a claim by accepting the plaintiff’s factual allegations as true and
determining whether no relief could be granted consistent with those
allegations. See Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003). Under
the Parratt/Hudson doctrine, “a deprivation of a constitutionally protected
property interest caused by a state employee’s random, unauthorized conduct
does not give rise to a § 1983 procedural due process claim, unless the State
fails to provide an adequate postdeprivation remedy.” See Zinermon v. Burch,
494 U.S. 113, 115 (1990). The Parratt/Hudson doctrine, which affects only
procedural due process claims, does not apply to Christoph’s First Amendment
freedom of expression claim, a substantive constitutional claim. See Zinermon,
494 U.S. at 125-28; Thibodeaux v. Bordelon, 740 F.2d 329, 333 (5th Cir. 1984).
As the substantive First Amendment claim could not be properly dismissed
under the Parratt/Hudson doctrine, the dismissal for failure to state a claim
based on the doctrine was error. The dismissal is VACATED, and the case is
REMANDED for additional proceedings.




                                       2